NO. 07-05-0174-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL D

                                    MAY 4, 2006

                        ______________________________


                  VINCENTE DOMINIQUE CHAVEZ, APPELLANT

                                          V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 49,658-A; HONORABLE HAL MINER, JUDGE

                       _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                             MEMORANDUM OPINION


      Following a plea of not guilty, appellant Vincente Dominique Chavez was convicted

of intoxication manslaughter, enhanced by two prior felonies, and sentenced to life
confinement in a state jail facility. In presenting this appeal, counsel has filed an Anders1

brief in support of a motion to withdraw. We grant counsel’s motion and affirm.


         In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record, and in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.–San Antonio 1984, no pet.). Thus, he

concludes the appeal is frivolous. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court's judgment. Counsel has also shown that he sent a copy

of the brief to appellant and informed appellant that, in counsel's view, the appeal is without

merit.


         In addition, counsel has demonstrated that he notified appellant of his right to review

the record and file a pro se response if he desired to do so. Appellant subsequently filed

a pro se response alleging the evidence was legally and factually insufficient to support his

conviction and he received ineffective assistance of counsel during voir dire. The State did

not favor us with a brief.


         By his Anders brief, counsel reviews each phase of the proceedings and concludes

that the record reveals no errors that would constitute grounds for reversal. We have



         1
             Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                2
reviewed counsel’s brief in addition to the grounds raised by appellant. We have also

conducted an independent review of the entire record to determine whether there are any

other arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Cr.App. 2005). We have found no such grounds and agree with counsel that the

appeal is frivolous.


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of the

trial court is affirmed.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            3